Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (US 2012/0093086) in view of “Connectioniess approaches to supporting Diverse Data Applications”, IP WIRELESS INC., 3GPP TSG RAN WG2, Meeting #77, R2-120444, February 6-10, 2012, 5 pages (cited in Applicant’s IDS filed on November, 20, 2018) (Hereafter, R2-120444)

Regarding claim 2, Yin discloses a communication system (Yin, paragraph [0002], mobile communication technologies) comprising: 
a user equipment (Yin, Fig. 2, UE); 
a base station configured to perform radio communication with the user equipment (Yin, Fig. 2, eNB); 
a mobility management device configured to manage a mobility of the user equipment (Yin, Fig. 2, MME); and
a gateway device configured to perform data communication with the base station      (Yin, Fig. 2, S-GW), 
wherein the data communication is performed between the base station and the gateway device using a first communication path (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state ; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) or a second communication path depending on a connection state between the UE and the gateway device (Yin, paragraph [0053], UE in idle state removes control plane/signaling channel and user plane channel between the network and the UE, and ; paragraph [0054], in idle state, control plane/signaling channel is established with the S-GW and the user plane IP packet is directly transmitted through the control plane connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0173], UE or the network side judges whether the signaling connection is not suitable for bearing a larger volume of user plane data or that the QoS cannot guarantee the service requirements),
the first communication path being a direct communication path between the base station and the gateway device by using an interface between the base station and the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW); and 
the second communication path being a communication path between the base station and the gateway device via the mobility management device (Yin, paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME).

Yin does not explicitly disclose the Yin’s different connection states between the UE and the gateway device (having vs. not having a user plane bearer) is a different connection state between the base station and the gateway device.

R2-120444 discloses that a user plane connection path between a UE and a S-GW goes directly from a base station to the S-GW (R2-120444, Fig. 1b, U-Plane connection), and that a UE having only a control plane connection with the S-GW via an MME does not have a user plane connection going directly from the base station to an S-GW (R2-120444, Fig. 1a, C-Plane connection via the MME).  The Examiner interprets that a base station and S-GW having a U-Plane bearer set up for a particular UE is a different connection state between the UE and the S-GW than the base station and S-GW not having a U-Plane bearer set up for the particular UE.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the user-plane and control plane of R2-120444 in the invention of Yin.  The motivation to combine the references would have been to conform to well known standards.

Regarding claim 3, Yin in view of R2-120444 discloses the communication system according to claim 2, wherein the data communication between the base station and the gateway device is performed using the interface between the base station and the gateway device when the base station and the gateway device are connected to each other (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Regarding claim 4, Yin in view of R2-120444 discloses the communication system according to claim 2, wherein the data communication between the base station and the gateway device is performed via the mobility management device when the base station and the gateway device are not connected to each other (Yin, paragraph 0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Claims 5-8 are rejected under substantially the same rationale as claim 2.

Regarding claim 9, Yin in view of R2-120444 discloses the communication system according to claim 2, wherein the data communication between the base station and the gateway device is performed using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Regarding claim 10, Yin in view of R2-120444 discloses the user equipment according to claim 5, wherein the data communication between the base station and the gateway device is performed using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).   

Regarding claim 11, Yin in view of R2-120444 discloses the base station according to claim 6, wherein the base station is configured to perform the data communication with the gateway device using an interface between the base station and the gateway device or via the mobility management device depending on whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Regarding claim 12, Yin in view of R2-120444 discloses the mobility management device according to claim 7, wherein the mobility management device is configured to relay the data communication between the base station and the gateway device depending whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Regarding claim 13, Yin in view of R2-120444 discloses the gateway device according to claim 8, wherein the gateway device is configured to perform the data communication between the base station and the gateway device using an interface between the base station and the gateway device or via the mobility management device depending whether the base station is connected to the gateway device (Yin, paragraph [0003], user plane data sent through recovered user plane bearer for connected state; paragraph [0054], in idle state, user plane IP packet is directly transmitted through the signaling connection via the MME with no need to establish/recover a user plane bearer between the UE and the S-GW; paragraph [0092], in idle state, user plane IP data packet for SMS is buffered on the MME; paragraph [0119], conventional manner of transmitting user plane data does not pass through MME; paragraph [0181], user plane bearer connected to S-GW) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).  

Regarding claim 14, Yin in view of R2-120444 discloses the communication system according to claim 2, wherein whether the data communication between the base station and the gateway device is performed using the first communication or the second communication further depends on an amount of data communicated with the user equipment device (Yin, paragraph [0086], in the embodiment of the present invention, when a signaling connection manner is selected to perform small data volumes, the radio interface side user plane bearer is not established; paragraph [0173], the signaling connection is not suitable for bearing a large volume of data; [0174], the method of transmitting user plane data in this embodiment is applicable to small volumes of data) (R2-120444, Fig. 1a, C-Plane connection; Fig. 1b, U-Plane connection).   

Claims 15-18 are rejected under substantially the same rationale as claim 14.

Regarding claim 19, Yin in view of R2-120444 discloses the communication system according to claim 2, wherein the connection state is judged by the user equipment or the gateway device (Yin, paragraph [0173], UE or the network side judges whether the signaling connection is not suitable for bearing a larger volume of user plane data or that the QoS cannot guarantee the service requirements).

Claims 20-23 are rejected under substantially the same rationale as claim 19.

 
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Yin and R2-120444 do not disclose dependence on a connection state between the base station and the gateway, because they allegedly involves only a connection state between the UE and not the base station or gateway.  However, this is incorrect.  R2-120444 discloses that a user plane connection path between a UE and a S-GW goes directly from a base station to the S-GW (R2-120444, Fig. 1b, U-Plane connection), and that a UE having only a control plane connection with the S-GW via an MME does not have a user plane connection going directly from the base station to an S-GW (R2-120444, Fig. 1a, C-Plane connection via the MME).  The Examiner interprets that a base station and S-GW having a U-Plane bearer set up for a particular UE is a different connection state between the UE and the S-GW than the base station and S-GW not having a U-Plane bearer set up for the particular UE.
Additionally, Yin discloses, in paragraph [0173], that UE or the network side judges whether the signaling connection is not suitable for bearing a larger volume of user plane data or that the QoS cannot guarantee the service requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466